                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 8



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders, Esq. (Fla. Bar 0985686)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121149
                         5
                                                        UNITED STATES DISTRICT COURT
                         6                              SOUTHERN DISTRICT OF FLORIDA
                         7
                         8      Thomas Giles,

                         9                              Plaintiff,
                                                                                 Case No:
                        10               v.
BARSHAY SANDERS, PLLC




                                                                                        COMPLAINT
                        11
                                Pistorino & Alam Consulting
                        12      Engineers, Inc.,
                        13                       Defendant.
                        14      ___________________________________/
                                    Plaintiff Thomas Giles (“Plaintiff”), by and through his undersigned counsel, for his
                        15
                        16   Complaint against Defendant Pistorino & Alam Consulting Engineers, Inc. (“Defendant”)

                        17   states and alleges as follows:
                        18                                           INTRODUCTION
                        19
                                    1.        This action seeks to recover damages for copyright infringement.
                        20
                                    2.        Plaintiff herein creates stock photography images and own the rights to these
                        21
                        22   photos which they license for various uses including online and print publications.

                        23          3.        Plaintiff has obtained U.S. copyright registrations covering many of his
                        24   Photograph, and many others are the subject of pending copyright applications.
                        25
                                    4.        Defendant owns and operates a website known as pamiami.com (the
                        26
                             “Website”).
                        27
                        28          5.        Defendant, without permission or authorization from Plaintiff actively copied,


                                                                                1
                                                                     PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 8




                             stored, modified, and/or displayed Plaintiff's Photograph on the Website and engaged in this
                         1
                         2   misconduct knowingly and in violation of the United States copyright laws.

                         3                                              PARTIES
                         4
                                     6.      Plaintiff Thomas Giles is an individual who is a citizen of the State of Florida
                         5
                             and maintains a principal place of business in Miami-Dade County, Florida.
                         6
                                     7.     On information and belief, Defendant Pistorino & Alam Consulting Engineers,
                         7
                         8   Inc., is a Florida Corporation with a principal place of business in Miami-Dade County,

                         9   Florida and is liable and responsible to Plaintiff based on the facts herein alleged.
                        10
                                                              JURISDICTION AND VENUE
BARSHAY SANDERS, PLLC




                        11
                                     8.     This Court has subject matter jurisdiction over the federal copyright
                        12
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        13
                        14           9.     This Court has personal jurisdiction over Pistorino & Alam Consulting

                        15   Engineers, Inc. because Pistorino & Alam Consulting Engineers, Inc. maintains its principal
                        16
                             place of business in Florida.
                        17
                                     10.    Venue is proper under 28 U.S.C. §1391(a)(2) because Pistorino & Alam
                        18
                             Consulting Engineers, Inc. does business in this Judicial District and/or because a substantial
                        19
                        20   part of the events or omissions giving rise to the claim occurred in this Judicial District.

                        21                              FACTS COMMON TO ALL CLAIMS
                        22
                                     11.    Plaintiff is the legal and rightful owners of Photograph which it licenses to
                        23
                             online and print publications.
                        24
                                     12.    Plaintiff has invested significant time and money in building his photograph
                        25
                        26   portfolio.

                        27           13.    Plaintiff has obtained active and valid copyright registrations from the United
                        28


                                                                                2
                                                                     PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 8




                             States Copyright Office (the “USCO”) which cover many of Plaintiff's Photograph while
                         1
                         2   many others are the subject of pending copyright applications.

                         3           14.     Plaintiff's Photograph is an original, creative works in which Plaintiff's own
                         4
                             protectable copyright interests.
                         5
                                      15.    Pistorino & Alam Consulting Engineers, Inc. is the registered owner of the
                         6
                             Website and is responsible for its content.
                         7
                         8            16.    Pistorino & Alam Consulting Engineers, Inc. is the operator of the Website and

                         9   is responsible for its content.
                        10
                                      17.    The Website is monetized in that it contains is used to provide real-estate
BARSHAY SANDERS, PLLC




                        11
                             brokerage services to the public and, on information and belief, Defendant profits from these
                        12
                             activities.
                        13
                        14            18.    On February 13, 2009 a photograph of Trump Tower at Sunny Island Aerial

                        15   Shot (the “Photograph”) was authored. A copy of the Photograph is attached hereto as
                        16
                             Exhibit 1.
                        17
                                      19.    Plaintiff acquired the rights and registered the Photograph with the United
                        18
                             States Copyright Office on April 1, 2020 under Registration No. VA0002202134.
                        19
                        20            20.    Plaintiff observed Photograph on Defendant's domain pamiami.com on

                        21   January 1, 2020. A copy of Screengrab of Defendant's website including Photograph is
                        22
                             attached hereto as Exhibit 2.
                        23
                                      21.    A copy of the Photograph was stored and displayed on Defendant's domain
                        24
                             pamiami.com at the following URL: http://pamiami.com/projects/.
                        25
                        26            22.    Without permission or authorization from Plaintiff, Defendant volitionally

                        27   selected, copied, modified, stored and/or displayed Plaintiff’s copyright protected Photograph,
                        28


                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 8




                             as set forth in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on
                         1
                         2   the Website.

                         3          23.     On information and belief, the Photograph was copied, modified, stored and/or
                         4
                             displayed without license or permission, thereby infringing on Plaintiff's copyrights (the
                         5
                             “Infringement”).
                         6
                                    24.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                         7
                         8   tangible medium of expression that was sufficiently permanent or stable to permit it to be

                         9   communicated for a period of more than transitory duration and therefore constitutes a
                        10
                             specific infringement.
BARSHAY SANDERS, PLLC




                        11
                                    25.     The Infringement is an exact copy of Plaintiff's original image that was directly
                        12
                             copied and stored by Defendant on the Website.
                        13
                        14          26.     On information and belief, the Photograph was volitionally posted to the

                        15   Website by Defendant.
                        16
                                    27.     On information and belief, Defendant is not registered with the United States
                        17
                             Copyright Office pursuant to 17 U.S.C. §512.
                        18
                                    28.     On information and belief, the Infringement were not posted at the direction of
                        19
                        20   a “user” as that term is defined in 17 U.S.C. §512(c).

                        21          29.     On information and belief, Defendant engaged in the Infringement knowingly
                        22
                             and in violation of applicable United States Copyright Laws.
                        23
                                    30.     On information and belief, Defendant has the legal right and ability to control
                        24
                             and limit the infringing activities on its Website and exercised and/or had the right and ability
                        25
                        26   to exercise such right.

                        27          31.     On information and belief, Defendant monitors the content on its Website.
                        28


                                                                               4
                                                                    PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 8




                                     32.     On information and belief, Defendant has received a financial benefit directly
                         1
                         2   attributable to the Infringements. Specifically, by way of the Infringements, the Website had

                         3   increased traffic to the and, in turn, realized an increase its sales and reputation.
                         4
                                     33.     On information and belief, a large number of people has viewed the unlawful
                         5
                             copies of the Photograph on the Website.
                         6
                                     34.     On information and belief, Defendant at all times had the ability to stop the
                         7
                         8   reproduction and display of Plaintiff's copyrighted material.

                         9           35.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        10
                                                                    FIRST COUNT
BARSHAY SANDERS, PLLC




                        11                       (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)

                        12           36.     Plaintiff repeats and incorporates by reference the allegations contained in the
                        13
                             preceding paragraphs, as though set forth in full herein.
                        14
                                     37.     The Photograph is an original, creative works in which Plaintiff owns valid
                        15
                             copyright properly registered with the United States Copyright Office.
                        16
                        17           38.     Plaintiff has not licensed Defendant the right to use the Photograph in any

                        18   manner, nor has Plaintiff assigned any of his exclusive rights in the Copyrights to Defendant.
                        19
                                     39.     Without permission or authorization from Plaintiff and in willful violation of
                        20
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        21
                             reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        22
                        23   thereby violating one of Plaintiff's exclusive rights in his copyrights.

                        24           40.     Defendant's reproduction of the Photograph and display of the Photograph on
                        25
                             the Website constitutes willful copyright infringement.
                        26
                                     41.     As a direct and proximate result of Defendant's misconduct, Plaintiff has been
                        27
                             substantially harmed and should be awarded actual damages against Defendant pursuant to 17
                        28


                                                                                 5
                                                                      PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 6 of 8




                             U.S.C. §504(b) in an amount to be proven at trial.
                         1
                         2                                          JURY DEMAND

                         3           42.    Plaintiff hereby demands a trial of this action by jury.
                         4
                                                                PRAYER FOR RELIEF
                         5
                                    WHEREFORE, Plaintiff respectfully requests judgment as follows:
                         6
                                    That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                         7
                         8   rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and

                         9   monetary relief as follows:
                        10
                                            a.     Actual damages against Defendant pursuant to 17 U.S.C. §504(b) in an
BARSHAY SANDERS, PLLC




                        11
                                                   amount to be proven at trial; and
                        12
                                            b.     A permanent injunction against Defendant pursuant to 17 U.S.C. §502;
                        13
                        14                         and

                        15                  c.     Plaintiff's costs; together with
                        16
                                            d.     Such other relief that the Court determines is just and proper.
                        17
                        18   DATED: February 17, 2021
                        19
                                                                           BARSHAY SANDERS, PLLC
                        20
                                                                           By:     /s/ Craig B. Sanders
                        21                                                 Craig B. Sanders, Esq. (Fla. Bar 0985686)
                                                                           100 Garden City Plaza, Suite 500
                        22
                                                                           Garden City, NY 11530
                        23                                                 Tel: (516) 203-7600
                                                                           Email: csanders@barshaysanders.com
                        24                                                 Attorneys for Plaintiff
                                                                           File No.: 121149
                        25
                        26
                        27
                        28


                                                                               6
                                                                    PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 7 of 8




                         1
                                                               EXHIBIT 1
                         2
                         3
                         4
                         5
                         6
                         7
                         8
                         9
                        10
BARSHAY SANDERS, PLLC




                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                     7
                                                          PLAINTIFF'S COMPLAINT
                        Case 1:21-cv-20664-JEM Document 1 Entered on FLSD Docket 02/17/2021 Page 8 of 8




                                                                   EXHIBIT 2
                         1
                         2   INFRINGEMENT# 1 - URL: http://pamiami.com/projects/

                         3
                         4
                         5
                         6
                         7
                         8
                         9
                        10
BARSHAY SANDERS, PLLC




                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                         8
                                                              PLAINTIFF'S COMPLAINT
